           Case 3:20-cv-08127-MTL Document 1 Filed 05/29/20 Page 1 of 17




     William M. Fischbach (AZ Bar #019769)
 1
     Amy D. Sells (AZ Bar #024157)
 2

 3   SEVENTH FLOOR CAMELBACK ESPLANADE II
 4   2525 EAST CAMELBACK ROAD
     PHOENIX, ARIZONA 85016-4229
 5   TELEPHONE: (602) 255-6036
     FACSIMILE: (602) 253-0103
 6
     Email: wmf@tblaw.com; ads@tblaw.com
 7
     Jack McInnes (KS Bar #21898/MO Bar #56904)
 8   (pro hac vice forthcoming)
 9   MCINNES LAW LLC
     1900 WEST 75TH STREET, SUITE 220
10   PRAIRIE VILLAGE, KS 66208
     TELEPHONE: (913) 220-2488
11
     FACSIMILE: (913) 273-1671
12   Email: jack@mcinnes-law.com
     Attorneys for Plaintiffs
13

14                            UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF ARIZONA PRESCOTT DIVISION
15

16
     Michael Larson, individually and on behalf               Case No. ___________
17   of similarly situated persons,
                                                                  COMPLAINT
18                       Plaintiffs,
     vs.
19

20   Desert Sun Pizza, LLC, NSFM Pizza, Inc.
     and NSFM Pizza Utah, LLC,
21
                         Defendants.
22

23          Plaintiff Michael Larson, individually and on behalf of all other similarly situated
24   delivery drivers, for his Complaint against Defendants, alleges as follows:
25                                            Parties
26          1.     Defendants Desert Sun Pizza LLC, NSFM Pizza, INC and NSFM Pizza
27   Utah, LLC are commonly owned and operated entities which together operate a total of
28

                                                  1
          Case 3:20-cv-08127-MTL Document 1 Filed 05/29/20 Page 2 of 17




 1   approximately 28 Domino’s franchise stores in Arizona, Utah, Wyoming, Nevada and
 2   California during times relevant.
 3          2.     Defendants employ delivery drivers who use their own automobiles to
 4   deliver pizzas and other food items to their customers. Instead of reimbursing delivery
 5   drivers for the reasonably approximate costs of the business use of their automobiles,
 6   Defendants use a flawed method to determine reimbursement rates that provides such an
 7   unreasonably low rate beneath any reasonable approximation of the expenses they incur
 8   that the drivers’ unreimbursed expenses cause their wages to fall below the federal and
 9   Arizona minimum wages during some or all workweeks.
10          3.     Further, purporting to pay delivery drivers split wages, i.e., paying them a
11   tip credit rate for time they spend performing tip-producing activities, and minimum
12   wage for time they spend performing non-tip-producing activities, Defendants regularly
13   delivery drivers the tip credit rate for times they spent performing non-tip-producing
14   activities such as sanitizing their handbags and washing their hands before clocking in.
15          4.     Plaintiff Michael Larson brings this lawsuit as a collective action under the
16   Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., and as a class action under
17   the Arizona Employment Practices and Working Conditions law (“AEPWCL”), A.R.S.
18   § 23-201 et seq., to recover unpaid minimum wages owed to himself and all similarly
19   situated delivery drivers employed by Defendants at their Domino’s stores.
20                                    Jurisdiction and Venue
21        5.       The FLSA authorizes court actions by private parties to recover damages
22   for violation of wage and hour provisions. Jurisdiction over Plaintiff’s FLSA claim is
23   based on 29 U.S.C. § 216(b) and 28 U.S.C. § 1331 (federal question).
24        6.       The AEPWCL authorizes court actions by private parties to recover
25   damages for violation of their wage and hour provision. Jurisdiction over Plaintiff’s
26   AEPWCL claims is based on A.R.S. § 23-364(H) and 28 U.S.C. § 1367 (pendent claims).
27        7.       Venue in this District is proper under 28 U.S.C. § 1391 because Defendants
28   operate Domino’s franchise stores in this District, Defendants employ Plaintiff in this
                                                  2
           Case 3:20-cv-08127-MTL Document 1 Filed 05/29/20 Page 3 of 17




 1   District, and a substantial part of the events giving rise to the claim herein occurred in
 2   this District.
 3                                               Parties
 4        8.          Defendants Desert Sun Pizza LLC, NSFM Pizza, INC. and NSFM Pizza
 5   Utah, LLC are related Utah limited liability companies which, during times relevant,
 6   operated Domino’s franchise stores within the District of Arizona.
 7        9.          Defendants are jointly and severally liable for the conduct alleged herein
 8   as Defendants constitute joint employers because they share the power to hire and fire
 9   employees, the power to supervise and control employee work schedules or conditions
10   of employment, authority to determine the rates and methods of payment, and
11   maintenance of employment records.
12        10.         Alternatively, Defendants are jointly and severally liable for the conduct
13   alleged herein as Defendants form a single integrated enterprise because they share
14   common ownership, common management, centralized control of labor relations and
15   interrelation of operations.
16        11.         Plaintiff Michael Larson has been employed by Defendants since
17   approximately May 2012 as a delivery driver at their Domino’s store in Bullhead City,
18   Arizona, which is located within the Prescott Division of the District of Arizona. Plaintiff
19   Larson’s Consent to Become a Party Plaintiff under 29 U.S.C. § 216(b) is attached hereto
20   as “Exhibit 1.”
21                                        General Allegations
22                                        Defendants’ Business
23        12.         During the recovery period, Defendants have owned and operated
24   approximately 28 Domino’s franchise stores in Arizona, Utah, Wyoming, Nevada and
25   California.
26        13.         Each of Defendants’ stores employs delivery drivers (hereinafter
27   collectively “Delivery Drivers.”).
28

                                                    3
          Case 3:20-cv-08127-MTL Document 1 Filed 05/29/20 Page 4 of 17




 1        14.      Defendants’ Delivery Drivers have the same primary job duty of delivering
 2   pizzas and other food items to Defendants’ customers using their personal automobiles.
 3                          Defendants’ Flawed Reimbursement Policy
 4        15.      Defendants require their Delivery Drivers to maintain and pay for safe,
 5   legally operable, and insured1 automobiles when delivering pizza and other food items.
 6        16.      They incur costs for gasoline, automobile parts and fluids, repair and
 7   maintenance services, insurance, depreciation, and other expenses (“automobile
 8   expenses”) while delivering pizzas for the primary benefit of Defendants.
 9        17.      Defendants’ Delivery Driver reimbursement policy reimburses Delivery
10   Drivers on a per-delivery basis that results in a per-mile reimbursement far below the
11   IRS business mileage reimbursement rate or any other reasonable approximation of the
12   cost to own and operate an automobile. This policy applies to all of Defendants’ Delivery
13   Drivers.
14        18.      The result of Defendants’ Delivery Driver reimbursement policy is a
15   reimbursement of much less than a reasonable approximation of their Delivery Drivers’
16   automobile expenses.
17        19.      During the applicable FLSA limitations period, the IRS business mileage
18   reimbursement rate has ranged between $.535 and $.575 per mile. These figures
19   represent a reasonable approximation of the average cost of owning and operating an
20   automobile for use in delivering pizzas.
21        20.      The driving conditions associated with the pizza delivery business cause
22   more frequent maintenance costs, higher costs due to repairs associated with driving, and
23   more rapid depreciation from driving as much as, and in the manner of, a delivery driver.
24   Defendants’ Delivery Drivers further experience lower gas mileage and higher repair
25   costs than the average driver used to determine the average cost of owning and operating
26

27   1
       Drivers are required to purchase commercial automobile insurance, which is more
     expensive than personal insurance, or pay for accidents and damage to their vehicles out
28
     of their own pockets.
                                                 4
          Case 3:20-cv-08127-MTL Document 1 Filed 05/29/20 Page 5 of 17




 1   an automobile described above due to the nature of the delivery business, including
 2   frequent starting and stopping of   the engine, frequent braking, short routes as opposed
 3   to highway driving, and driving under time pressures.
 4        21.      Defendants’ reimbursement policy does not reimburse the Delivery
 5   Drivers for even their ongoing out-of-pocket expenses, much less other costs they incur
 6   to own and operate their automobile, and thus Defendants uniformly fail to reimburse
 7   their Delivery Drivers at any reasonable approximation of the cost of owning and
 8   operating their automobiles for Defendants’ benefit.
 9        22.      Defendants’ systematic failure to adequately reimburse automobile
10   expenses constitutes a “kickback” to Defendants such that the hourly wages they pay to
11   Plaintiff and Defendants’ other Delivery Drivers are not paid free and clear of all
12   outstanding obligations to Defendants.
13        23.      Defendants fail to reasonably approximate the amount of their Delivery
14   Drivers’ automobile expenses to such an extent that their Delivery Drivers’ net wages
15   are diminished beneath the federal minimum wage and diminished even further below
16   Arizona’s minimum wage.
17        24.      In sum, Defendants’ reimbursement policy and methodology fail to reflect
18   the realities of Delivery Drivers’ automobile expenses.
19        Defendants’ Failure to Reasonably Reimburse Automobile Expenses Causes
                                  Minimum Wage Violations
20
          25.      Regardless of the precise amount of the per-delivery reimbursement at any
21
     given point in time, Defendants’ reimbursement formula has resulted in an unreasonable
22
     underestimation of Delivery Drivers’ automobile expenses throughout the recovery
23
     period, causing systematic violations of the federal and Arizona minimum wages.
24
          26.      Plaintiff Larson is currently paid $12.00 per hour in store and $9.00
25
     per hour on the road by Defendants.
26
          27.      The federal minimum wage has been $7.25 per hour since July 24, 2009. 29
27
     U.S.C. § 206(a).
28

                                                 5
          Case 3:20-cv-08127-MTL Document 1 Filed 05/29/20 Page 6 of 17




 1        28.      Arizona’s full minimum hourly wage was $10.00 in 2017, was $10.50 in
 2   2018, was $11.00 in 2019, and has been $12.00 since January 1, 2020. A.R.S. § 23-
 3   363(A).
 4        29.      Arizona’s tipped minimum wage was $7.00 in 2017, was $7.50 in 2018,
 5   $8.00 in 2019, and has been $9.00 since January 1, 2020. A.R.S. § 23-363(A), (C).
 6        30.      Plaintiff Larson drives a 2014 Jeep Compass while delivering pizzas for
 7   Defendants. He estimates driving approximately 25,000 miles per year in this
 8   automobile.
 9        31.      During the recovery period, the per-delivery reimbursement rate at the
10   store where Plaintiff Larson has worked has been approximately $1.40 for the first
11   delivery in a trip, $1.00 for the second delivery in a trip, and $0.60 for the third delivery
12   in a trip, which equates to an overall reimbursement rate of approximately $1.20 per
13   delivery.
14        32.      During his employment with Defendants, Plaintiff Larson has experienced
15   an average delivery distance of at least 6.5 miles per delivery.
16        33.      Thus, during the applicable limitations period, Defendants’ average
17   effective reimbursement rate for Plaintiff Larson has been approximately $.185 per mile
18   ($1.20 per delivery / 6.5 average miles per delivery).
19        34.      During the recovery period, the IRS business mileage reimbursement rate
20   averaged $.56 per mile, which reasonably approximates the automobile expenses
21   incurred delivering pizzas. Using the IRS rate as a reasonable approximation of Plaintiff
22   Larson’s automobile expenses, every mile driven on the job decreased his net wages by
23   approximately $.375 ($.56 - $.185) per mile. Considering Plaintiff Larson’s estimate of
24   at least 6.5 miles per delivery, Defendants have under-reimbursed him about $2.44 per
25   delivery ($.375 x 6.5 miles).
26        35.      During his employment by Defendants as a Delivery Driver, Plaintiff
27   Larson has typically averaged approximately 2.1 deliveries per hour.
28        36.      Thus, Plaintiff Larson has consistently “kicked back” to Defendants
                                                   6
          Case 3:20-cv-08127-MTL Document 1 Filed 05/29/20 Page 7 of 17




 1        $5.12 per hour ($2.44 per delivery x 2.1 deliveries per hour), for a current
 2   effective hourly wage rate of about $3.88 ($9.00 per hour - $5.12 per hour kickback).
 3        37.      Further, despite only receiving an effective hourly wage rate of about $3.88
 4   per hour, Plaintiff Larson is liable for federal and state income taxes on the entire $9.00
 5   per hour, thus further reducing his effective income. Plaintiff Larson estimates that he
 6   was required to pay federal and state income taxes on an estimated $5,000 of unearned
 7   income in 2019 due to his unreimbursed automobile expenses.
 8        38.      All of Defendants’ Delivery Drivers had similar experiences to those of
 9   Plaintiff Larson. They were subject to the same reimbursement policy; received similar
10   reimbursements; incurred similar automobile expenses; completed deliveries of similar
11   distances and at similar frequencies; and were paid the federal and Arizona minimum
12   wage before deducting unreimbursed business expenses.
13        39.      Because Defendants paid their Delivery Drivers a gross hourly wage very
14   close to the applicable federal or state minimum wage, and because the Delivery Drivers
15   incurred unreimbursed automobile expenses, the Delivery Drivers “kicked back” to
16   Defendants an amount sufficient to cause minimum wage violations.
17        40.      While the amount of Defendants’ actual reimbursements per mile may vary
18   over time, Defendants are relying on the same flawed policy and methodology with
19   respect to all Delivery Drivers at all of their other Domino’s stores. Thus, although
20   reimbursement amounts may differ somewhat by time or region, the amounts of under-
21   reimbursements relative to automobile costs incurred are relatively consistent between
22   time and region.
23                                Defendants’ Clock‑Punch Policy
24        41.      Defendants also require their Delivery Drivers to perform non-tipped work
25   such as sanitizing their handbags and washing their hands while clocked in as “on the
26   road,” thus paying them a tipped wage for performing work from which they will not
27   receive tips in violation of both the law and agreement.
28

                                                  7
          Case 3:20-cv-08127-MTL Document 1 Filed 05/29/20 Page 8 of 17




 1        42.        During the recovery period, Plaintiff Larson has performed work like this
 2   while clocked in as “on the road” approximately 120 minutes per week.
 3        43.        On information and belief, all of Defendants’ Delivery Drivers had similar
 4   experiences to Plaintiff Larson.
 5                   Defendants’ Past Litigation Regarding the Same Violations
 6          44.      Plaintiff filed an almost identical lawsuit against Defendants in
 7   this District in 2016. See Michael Larson, et al. v. Desert Sun Pizza, LLC, et al., Case
 8   No. 3:16-cv-08011-SRB (D. Ariz. filed Jan. 25, 2016).
 9          45.      After nearly a year of litigation, the parties agreed to settle the case for
10   $175,000 paid out to the named plaintiff and 53 opt-in plaintiffs. The Court approved the
11   settlement on January 5, 2017. See Order granting approval of proposed settlement, id.
12   at Doc. 63.
13          46.      Defendants failed to change any of their wage and hour practices following
14   this prior litigation, and instead continue to violate Arizona and federal laws. Defendants’
15   repeated violations of Arizona and federal laws demonstrates a clear pattern and practice
16   of willful wage and hour violations.
17                                            Overall Result
18          47.      The net effect of these policies is that Defendants willfully fail to pay the
19   federal and Arizona minimum wage to their Delivery Drivers. Defendants thereby enjoy
20   ill-gained profits at the expense of their employees.
21                             Class and Collective Action Allegations
22        48.      Plaintiff brings Count I as a class action pursuant to Fed. R. Civ. P. 23, on
23   behalf of himself and as the Class Representative of the following persons (the “Class”):
24
                     All current and former Delivery Drivers employed by
25                   Defendants in the State of Arizona since the date
26                   three (3) years preceding the filing of this Complaint.

27          49.      Count I, if certified for class-wide treatment, is brought on behalf of all
28   similarly situated persons who do not opt-out of the Class.
                                                    8
          Case 3:20-cv-08127-MTL Document 1 Filed 05/29/20 Page 9 of 17




 1          50.    Plaintiff’s state law claim asserted in Count I satisfies the numerosity,
 2   commonality, typicality, adequacy, predominance and superiority requirements of a class
 3   action pursuant to Fed. R. Civ. P. 23.
 4          51.    The Class sought in Count I satisfies the numerosity standard as it consists
 5   of at least hundreds of persons who are geographically dispersed and, therefore, joinder
 6   of all Class members in a single action is impracticable.
 7          52.    Questions of fact and law common to the Class sought in Count I
 8   predominate over any questions affecting only individual members. The questions of law
 9   and fact common to the Class arising from Defendants’ actions include, without
10   limitation:
11                 a. Whether they have worked as Delivery Drivers for Defendants
12   delivering pizza and other food items to Defendants’ customers;
13                 b. Whether they have delivered pizza and food items using automobiles
14   not owned or maintained by Defendants;
15                 c. Whether Defendants required them to maintain these automobiles in a
16   safe, legally operable, and insured condition;
17                 d. Whether they incurred costs for automobile expenses while delivering
18   pizzas and food items for the primary benefit of Defendants;
19                 e. Whether they were subject to similar driving conditions, automobile
20   expenses, delivery distances, and delivery frequencies;
21                 f. Whether they were subject to the same pay policies and practices of
22   Defendants;
23                 g. Whether they were subject to the same Delivery Driver reimbursement
24   policy that underestimates automobile expenses per mile, and thereby systematically
25   deprived of reasonably approximate reimbursements, resulting in wages below the state
26   minimum wage in some or all workweeks;
27                 h. Whether they were reimbursed similar set amounts of automobile
28   expenses per mile;
                                                  9
          Case 3:20-cv-08127-MTL Document 1 Filed 05/29/20 Page 10 of 17




 1                 i. Whether the deduction of unreimbursed business expenses resulted in
 2   wages below the state minimum wage in some or all workweeks; and
 3                 j. Whether they were paid the tipped wage rate for performing
 4   non-tip-producing activities.
 5        53.      The questions set forth above predominate over any questions affecting
 6   only individual persons, and a class action is superior with respect to considerations of
 7   consistency, economy, efficiency, fairness, and equity to other available methods for the
 8   fair and efficient adjudication of the state law claims.
 9        54.      Plaintiff’s claim is typical of those of the Class sought in Count I in that:
10                 a. Plaintiff and the Class have worked as Delivery Drivers for Defendants
11   delivering pizza and other food items to Defendants’ customers;
12                 b. Plaintiff and the Class delivered pizza and food items using
13   automobiles not owned or maintained by Defendants;
14                 c. Defendants required Plaintiff and the Class to maintain these
15   automobiles in a safe, legally operable, and insured condition;
16                 d. Plaintiff and the Class incurred costs for automobile expenses while
17   delivering pizzas and other food items for the primary benefit of Defendants;
18                 e. Plaintiff and the Class were subject to similar driving conditions,
19   automobile expenses, delivery distances, and delivery frequencies;
20                 f. Plaintiff and the Class were subject to the same pay policies and
21   practices of Defendants;
22                 g. Plaintiff and the Class were subject to the same delivery driver
23   reimbursement policy that underestimates automobile expenses per mile, and thereby
24   systematically deprived of reasonably approximate reimbursements, resulting in wages
25   below the state minimum wage in some or all workweeks;
26                 h. Plaintiff and the Class were reimbursed similar set amounts of
27   automobile expenses per mile; and
28

                                                  10
          Case 3:20-cv-08127-MTL Document 1 Filed 05/29/20 Page 11 of 17




 1                  i. Plaintiffs and the Class were all paid the tipped wage rate for
 2   performing non-tip-producing activities.
 3        55.      Plaintiff is an adequate representative of the Class sought in Count I
 4   because he is a member of that Class and his interest does not conflict with the interest
 5   of the members of the Class he seeks to represent. The interests of the members of the
 6   Class sought in Count I will be fairly and adequately protected by Plaintiff and the
 7   undersigned counsel, who have extensive experience prosecuting complex wage and
 8   hour, employment, and class action litigation.
 9        56.      Maintenance of the claim asserted in Count I as a class action is superior
10   to other available methods for fairly and efficiently adjudicating the controversy as
11   members of the Class have little interest in individually controlling the prosecution of
12   separate class actions, no other litigation is pending over the same controversy, it is
13   desirable to concentrate the litigation in this Court due to the relatively small recoveries
14   per member of the Class, and there are no material difficulties impairing the management
15   of a class action.
16        57.      It would be impracticable and undesirable for each member of the Class
17   sought in Count I who suffered harm to bring a separate action. In addition, the
18   maintenance of separate actions would place a substantial and unnecessary burden on the
19   courts and could result in inconsistent adjudications, while a single class action can
20   determine, with judicial economy, the rights of the Class.
21        58.      Plaintiff brings Count II as “opt-in” collective action claims on behalf of
22   similarly situated Delivery Drivers pursuant to Section 16(b) of the FLSA, 29 U.S.C. §
23   216(b).
24        59.      The FLSA claims may be pursued by those who opt-in to this case pursuant
25   to 29 U.S.C. § 216(b).
26        60.      Plaintiff, individually and on behalf of other similarly situated employees,
27   seeks relief on a collective basis challenging Defendants’ practice of failing to pay
28   employees federal minimum wage. The number and identity of other plaintiffs yet to opt-
                                                  11
          Case 3:20-cv-08127-MTL Document 1 Filed 05/29/20 Page 12 of 17




 1   in may be ascertained from Defendants’ records, and potential plaintiffs may be notified
 2   of the pendency of this action via mail.
 3           61.   Plaintiff and all of Defendants’ Delivery Drivers are similarly situated
 4   in that:
 5                 a. They have worked as Delivery Drivers for Defendants delivering pizza
 6   and other food items to Defendants’ customers;
 7                 b. They have delivered pizza and food items using automobiles not owned
 8   or maintained by Defendants;
 9                 c. Defendants required them to maintain these automobiles in a safe,
10   legally operable, and insured condition;
11                 d. They incurred costs for automobile expenses while delivering pizzas
12   and food items for the primary benefit of Defendants;
13                 e. They were subject to similar driving conditions, automobile expenses,
14   delivery distances, and delivery frequencies;
15                 f. They were subject to the same pay policies and practices of Defendants;
16                 g. They were subject to the same Delivery Driver reimbursement policy
17   that underestimates automobile expenses per mile, and thereby systematically deprived
18   of reasonably approximate reimbursements, resulting in wages below the federal
19   minimum wage in some or all workweeks;
20                 h. They were reimbursed similar set amounts of automobile expenses per
21   mile;
22                 i. Their employer’s deduction of unreimbursed business expenses
23   resulted in wages below the federal minimum wage in some or all workweeks; and
24                 j. They were paid the tipped wage rate for performing non-
25   tip-producing activities.
26

27

28

                                                12
            Case 3:20-cv-08127-MTL Document 1 Filed 05/29/20 Page 13 of 17




                        COUNT I: Violation of the AEPWCL by Failing to
 1
                          Reasonably Reimburse Automobile Expenses
 2           62.   At all relevant times herein, Plaintiff and the Class have been entitled to
 3   the rights, protections, and benefits provided under the AEPWCL, A.R.S. § 23-201 et
 4   seq.
 5           63.   No exemption to the AEPWCL applies to Plaintiff or the Class.
 6           64.   Arizona law regulates, among other things, the payment of minimum wage
 7   by employers who employ any person in Arizona. A.R.S. § 23-363.
 8           65.   During all times relevant to this action, Defendants were the “employers”
 9   of Plaintiff and the Class within the meaning of Arizona law. A.R.S. § 23-362(B).
10           66.   During all times relevant to this action, Plaintiff and the Class were
11   Defendants’ “employees” within the meaning of Arizona law. A.R.S. § 23-362(A).
12           67.   Under A.R.S. § 23-363, employees have been entitled to be compensated,
13   with or without a tip credit, at a rate of at least $10.00 per hour in 2017, at least $10.50
14   per hour in 2018, and at least $11.00 per hour since January 1, 2019. A.R.S. § 23-363(A).
15           68.   As alleged herein, Defendants have failed to pay Delivery Drivers
16   Arizona’s minimum wage after deduction of unreimbursed automobile expenses incurred
17   in performing their jobs for Defendant.
18           69.   Further, Defendants have required their Delivery Drivers to perform non-
19   tip-producing work while they were clocked as “on the road” and receiving tips.
20           70.   Defendants knew or should have known that their pay and reimbursement
21   policies, practices and methodology result in failure to compensate Delivery Drivers at
22   Arizona’s minimum wage.
23           71.   Defendants, pursuant to their policy and practice, violated Arizona law by
24   refusing and failing to pay Arizona’s minimum wage to Plaintiff and other similarly
25   situated employees.
26           72.   Because Defendants acted willfully and knew, or showed reckless
27   disregard for, whether their conduct was unlawful, Plaintiff and all similarly situated
28

                                                  13
          Case 3:20-cv-08127-MTL Document 1 Filed 05/29/20 Page 14 of 17




 1   employees are entitled to damages equal to the minimum wage minus actual wages
 2   received after deducting reasonably approximated automobile expenses within three
 3   years from the date each Plaintiff joins this case, plus a period of time encompassing all
 4   violations that occurred as part of a continuing course of employer conduct regardless of
 5   the date. A.R.S. § 23-364(H).
 6          73.     Plaintiff and all similarly situated employees are entitled to additional
 7   damages equal to two times the difference between the minimum wage and actual
 8   wages received within the three years preceding the filing of this Complaint, plus a
 9   period of time encompassing all violations that occurred as part of a continuing course
10   of employer conduct regardless of the date. A.R.S.§§ 23-364(G) & (H).
11          74.     Plaintiff and the Class are entitled to an award of pre-judgment and post-
12   judgment interest at the applicable legal rate. Id.
13          75.     Defendants are also liable for Plaintiff’s costs and attorney’s fees incurred
14   in this action. Id.
15          WHEREFORE, Plaintiff and the Class demand judgment against Defendants
16   and pray for: (1) compensatory damages; (2) liquidated damages, (3) costs of litigation
17   and attorney’s fees as provided by law; (4) pre-judgment and post-judgment interest as
18   provided by law; and (5) such other relief as the Court deems fair and equitable.
19                         COUNT II: Violation of the FLSA by Failing to
                            Reasonably Reimburse Automobile Expenses
20
           76.      Plaintiff reasserts and re-alleges the allegations set forth above.
21
           77.      At all relevant times herein, Plaintiff and all other similarly situated
22
     Delivery Drivers have been entitled to the rights, protections, and benefits provided under
23
     the FLSA, 29 U.S.C. §§ 201, et seq.
24
           78.      FLSA, 29 U.S.C. § 213 exempts certain categories of employees from
25
     federal minimum wage obligations, but none of the FLSA exemptions apply to Plaintiff
26
     or other similarly situated Delivery Drivers.
27

28

                                                   14
          Case 3:20-cv-08127-MTL Document 1 Filed 05/29/20 Page 15 of 17




 1         79.     The FLSA regulates, among other things, the payment of minimum wage
 2   by employers whose employees are engaged in interstate commerce, or engaged in the
 3   production of goods for commerce, or employed in an enterprise engaged in commerce
 4   or in the production of goods for commerce. 29 U.S.C. § 206(a).
 5         80.     Defendants are subject to the FLSA’s minimum wage requirements
 6   because they are an enterprise engaged in interstate commerce, and their employees are
 7   engaged in commerce.
 8         81.     Under Section 6(a) of the FLSA, 29 U.S.C. § 206(a), employees have been
 9   entitled to be compensated at a rate of at least $7.25 per hour since July 24, 2009. Id.
10         82.     As alleged herein, Defendants have reimbursed Delivery Drivers less than
11   the reasonably approximate amount of their automobile expenses to such an extent that
12   it diminishes these employees’ wages beneath the federal minimum wage.
13         83.     Defendants knew or should have known that their pay and reimbursement
14   policies, practices and methodology result in failure to compensate Delivery Drivers at
15   the federal minimum wage.
16         84.     Defendants, pursuant to their policy and practice, violated the FLSA by
17   refusing and failing to pay federal minimum wage to Plaintiff and other similarly situated
18   employees.
19         85.     They further violated the FLSA by improperly paying Plaintiff and other
20   similarly situated employees the tipped wage rate for performing non-tip-producing
21   activities.
22         86.     Plaintiff and all similarly situated Delivery Drivers are victims of a uniform
23   and employer-based compensation and reimbursement policy. This uniform policy, in
24   violation of the FLSA, has been applied, and continues to be applied, to all Delivery
25   Driver employees in Defendants’ stores.
26         87.     Plaintiff and all similarly situated employees are entitled to damages equal
27   to the minimum wage minus actual wages received after deducting reasonably
28   approximated automobile expenses within three years from the date each Plaintiff joins
                                                  15
          Case 3:20-cv-08127-MTL Document 1 Filed 05/29/20 Page 16 of 17




 1   this case, plus periods of equitable tolling, because Defendants acted willfully and knew,
 2   or showed reckless disregard for, whether their conduct was unlawful.
 3         88.     Defendants have acted neither in good faith nor with reasonable grounds
 4   to believe that their actions and omissions were not a violation of the FLSA, and as a
 5   result, Plaintiff and other similarly situated employees are entitled to recover an award
 6   of liquidated damages in an amount equal to the amount of unpaid minimum wages under
 7   29 U.S.C. § 216(b). Alternatively, should the Court find Defendants acted in good faith
 8   and with reasonable grounds to believe their actions were lawful, Plaintiff and all
 9   similarly situated employees are entitled to an award of prejudgment interest at the
10   applicable legal rate.
11         89.     As a result of the aforesaid willful violations of the FLSA’s minimum wage
12   provisions, minimum wage compensation has been unlawfully withheld by Defendants
13   from Plaintiff and all similarly situated employees. Accordingly, Defendants are liable
14   under 29 U.S.C. § 216(b), together with an additional amount as liquidated damages, pre-
15   judgment and post-judgment interest, reasonable attorneys’ fees, and costs of this action.
16          WHEREFORE, Plaintiff and all similarly situated Delivery Drivers demand
17   judgment against Defendants and request: (1) compensatory damages; (2) liquidated
18   damages; (3) attorneys’ fees and costs as allowed by Section 16(b) of the FLSA; (4)
19   pre-judgment and post-judgment interest as provided by law; and (5) such other relief
20   as the Court deems fair and equitable.
21                                     Demand for Jury Trial
22          Plaintiff hereby requests a trial by jury of all issues triable by jury.
23          DATED this 29th day of May, 2020.
24

25
                                                          By:/s/ William Fischbach
26                                                        William Fischbach
27                                                        AZ Bar # 019769
                                                          2525 East Camelback Road
28                                                        Phoenix, AZ 85016-9240
                                                   16
     Case 3:20-cv-08127-MTL Document 1 Filed 05/29/20 Page 17 of 17




                                          Telephone: (602) 255-6036
 1
                                          Fax: (602) 255-0103
 2                                        wmf@tblaw.com
 3

 4                                        MCINNES LAW LLC

 5                                        By: /s/ Jack McInnes
                                          Jack D. McInnes
 6
                                          (pro hac vice forthcoming)
 7                                        1900 West 75th Street, Suite 220
                                          Prairie Village, KS 66208
 8                                        Telephone: (913) 220-2488
 9                                        Fax: (913) 273-1671
                                          jack@mcinnes-law.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                     17
